***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
              STATE v. TAVERAS—FIRST CONCURRENCE

   ROBINSON, C. J., concurring. I join the majority’s
well reasoned opinion in this case. I write separately
only to highlight the importance of factual context in
considering whether a statement, which facially may
be susceptible to varying interpretations, rises to the
level of a true threat, rendering it unprotected by the
first amendment to the United States constitution. See,
e.g., Haughwout v. Tordenti, 332 Conn. 559, 570–72,
211 A.3d 1 (2019); State v. Taupier, 330 Conn. 149,
193–94, 193 A.3d 1 (2018), cert. denied,          U.S.     ,
139 S. Ct. 1188, 203 L. Ed. 2d 202 (2019); State v. Krijger,
313 Conn. 434, 454–55, 97 A.3d 946 (2014). The thought-
ful analysis in the majority opinion aptly highlights how
a defendant’s conduct may provide the necessary con-
text for a reasonable understanding of the meaning of
his or her words. In my view, the majority opinion
furnishes a cogent example of the searching and inde-
pendent appellate review necessary to ensure that not
every public expression of anger or frustration may
be deemed to constitute criminal conduct, namely, a
breach of the peace in the second degree in violation
of General Statutes § 53a-181 (a).1 See also General
Statutes § 53a-181a (creating public disturbance is
infraction).2 I therefore join the majority’s reversal of
the judgment of the Appellate Court.
  1
    General Statutes § 53a-181 (a) provides in relevant part: ‘‘A person is
guilty of breach of the peace in the second degree when, with intent to
cause inconvenience, annoyance or alarm, or recklessly creating a risk
thereof, such person: (1) Engages in fighting or in violent, tumultuous or
threatening behavior in a public place; or . . . (3) threatens to commit any
crime against another person or such other person’s property . . . . For
purposes of this section, ‘public place’ means any area that is used or
held out for use by the public whether owned or operated by public or
private interests.’’
  2
    General Statutes § 53a-181a (a) provides: ‘‘A person is guilty of creating
a public disturbance when, with intent to cause inconvenience, annoyance
or alarm, or recklessly creating a risk thereof, he (1) engages in fighting or
in violent, tumultuous or threatening behavior; or (2) annoys or interferes
with another person by offensive conduct; or (3) makes unreasonable noise.’’